DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on April 14, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments, see pgs. 8-20, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pgs. 8-9, regarding the previously presented objections and 112(b) rejections:
It is noted that the newly presented amendments have overcome the previously presented objections and 112(b) rejections which are now withdrawn.
Pertaining to the Applicant’s arguments, pgs. 9-20, regarding the previously presented combination of prior art references:
It is noted that new prior arts of record are presented as necessitated by the newly presented amendments to the claims; therefore, arguments directed solely to the previously presented combination of prior art references are not moot.
Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
5.	Claims 7-10 are objected to because of the following informalities:

6.	Claim 7 recites in line 6 “a Band 1 absorber layer” and in line 8 “a Band 2 absorber layer” which should respectively recite along the lines of “a first absorber layer which absorbs a first band of radiation” and “a second absorber layer which absorbs a second band of radiation” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a).
All subsequent recitations of “Band 1” and “Band 2” should respectively recite along the lines of “the first absorber layer” and “the second absorber layer”.
The “Band 1” and “Band 2” do not correspond to the instances provided by the MPEP for which capitalization is appropriate in a claim – see MPEP 608.01(m), 608.01(v) I. & II. Furthermore, the limitations “Band 1” and “Band 2” are not commonly used terms in the art, and special definitions have not been provided in the Applicant’s written description.


Claim 7 recites in lines 12-14 “a first portion of the barrier layer is inside the opening” and “a second portion of the barrier layer is outside the opening” which should respectively recite along the lines of “a first portion of the barrier layer are surrounded by the opening” and “a second portion of the barrier layer are not surrounded by the opening”. See Applicant’s Figs. 3A, D-E for example, the opening element 18 does not have any of the elements literally “inside” the opening, but rather the opening surrounds portions of the elements 52 and 54 which are inside the boundaries of the circular opening from a top-view and does not surround portions of the elements 52 and 54 which are outside the boundaries of the circular opening from a top-view. 

All claims depending on claim 7 incorporate the same issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7-10 are rejected under 35 U.S.C. 103 as obvious over Tennant et al. (US 6,034,407 B1), hereinafter as Tennant, in view of Kosai et al. (US 5,559,336 B1), hereinafter as Kosai.

    PNG
    media_image1.png
    696
    871
    media_image1.png
    Greyscale

8.	Regarding Claim 7, Tennant discloses a simultaneous dual-band image sensor having a plurality of pixels (see Figs. 1-2 and 5, and Column 2 lines 13-16 “Pixels containing planar photodiodes are provided in accordance with the present invention for simultaneously detecting multiple wavelengths (colors) of infrared radiation.” Also see Column 3 lines 28-39 and Column 4 lines 42-44) comprising:
a substrate (element 20, see Column 3 line 47 “semiconductor substrate 20”);
a common ground (element 25 & 82, see Column 3 line 46 “buffer layer 25” and line 50 “ground strip 82”, and see Figs. 1-2 and 5 element 25 in direct contact with element 82, and see the ground surrounds each pixel and extends to adjacent pixels) on the substrate;
wherein each pixel (see Fig. 5 plurality of pixel elements 10 of Figs. 1-2, and see Column 6 lines 50-51) comprises:
a Band 1 absorber layer (element 27, see Column 3 lines 63-65 “The first color layer 27 is engineered to absorb a medium wavelength infrared radiation (MWIR)”) on the common ground layer;
a barrier layer (element 29, see Column 3 lines 48-49 “barrier layer 29”) on the Band 1 absorber layer;
a Band 2 absorber layer (element 31, see Column 3 lines 65-67 “the second color layer 31 is engineered to absorb long wavelength infrared radiation (LWIR)”) on the barrier layer;
openings (see “Labeled Fig. 2” above, labeled element “Openings”; see Column 3 lines 37-39 “A delineating trench 16 is formed around the first color infrared planar photodiode 12 and the color infrared planar photodiode 14”) extending entirely through the Band 2 absorber layer and the barrier layer (see “Labeled Fig. 2” above, entirely through at element 41), and extending only partially through the Band 1 absorber layer (see “Labeled Fig. 2” above, partially through at element 16), wherein a first portion of the Band 2 absorber layer and a first portion of the barrier layer is inside the opening (first portion between element “Openings”), and a second portion of the Band 2 absorber layer and a second portion of the barrier layer is outside the opening (second portion outside, on the left, of element “Openings”);
a first contact on the first portion of the Band 2 absorber layer (element 59, see Fig. 2 “In” for indium, and see Column 4 lines 14-15 “second idiom column 59” – the written specification “idiom” is a typo for “indium”, also see Column 6 line 37 “indium columns”); and
a second contact (element 53,see Fig. 2 “In” for indium, see Column 4 lines 12-15 “first idiom column 53” – the written specification “idiom” is a typo for “indium”, also see Column 6 line 37 “indium columns”) on the second portion of the Band 2 absorber layer;
wherein the Band 1 absorber layer is n-type and the Band 2 absorber layer is n-type; or
wherein the Band 1 absorber layer is p-type and the Band 2 absorber layer is p-type (see Figs. 1-2 and 5, “p-MIR” and “p-LWIR” and see Column 3 lines 51-56 “In accordance with the present invention, the buffer layer 25, the first layer 27, the barrier layer 29, the second color layer 31 and the cap layer 33 all comprise the same conductivity type. In the illustrated embodiment of FIG. 2, the layers 25, 27, 29, 31 and 33 all comprise a p conductivity type.”).
	Tennant does not appear to explicitly disclose the openings are connected as an opening.
	Kosai discloses openings (see Figs. 1-5 openings between each of the mesas and surrounding the mesas; see Column 4 lines 41-55) which are connected as an opening (see Figs. 1-5 and Column 4 lines 41-55) to surround and divide mesas for a simultaneous dual-band image sensor having a plurality of pixels (see Figs. 1-5, see Column3 lines 56-60 “As an example, the unit cell 10 has dimensions of 50 micrometers by 50 micrometers. In practice, the substrate 12 is common to a plurality of such unit cells which are fabricated as a linear or as a two-dimensional array to form a dual-band imaging detector” and Column 5 lines 15-16 “This enables the simultaneous readout of photocurrent generated in response to both MWIR and LWIR radiation.”)
	The openings which are connected as an opening to surround and separate rectangular shaped mesas as taught by Kosai is incorporated as the openings to be connected as an opening surround and separate rectangular shaped mesas of Tennant. The combination discloses the openings are connected as an opening (see Tennant Figs. 1-2, the opening between elements 12 and 14 is to extend – vertically in the top view of Fig. 1 – and connect with the openings of element 16 such as to surround and divide the mesas areas of elements 12 and 14 to have a rectangular shape). An illustrated figure “Illustrated Combination Fig. 1 & Fig. 2” of the combination is provided below for visual aid:

    PNG
    media_image2.png
    1307
    872
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the openings are connected as an opening as taught by Kosai as the openings are connected as an opening of Tennant because the combination allows an array of simultaneous dual-band image sensor having a plurality of pixels where rectangular mesas are separated by trenches and has appropriate size for support of an indium bump which are electrically connected to required layers for readout of photocurrent generated in response to simultaneous combination of wavelength bands, wherein the layered structure and mesas are formed with controlled electrical conductivity and bandgap selection (see Kosai Column 3 lines 56-60, Column 4 lines 3-21 & 41-65, and Column 5 lines 32-50); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known openings structure in a similar device for another (see Tennant Column 3 lines 37-39 the delineating trench element 16 is formed around elements 12 and 14, but it is unclear as to the top view structure of the trench between elements 12 and 14; see Kosai Figs. 1-4 the trench is shown to surround the mesas and also connect between the mesas).

9.	Keasler et al. (US 2015/0243825 A1) is utilized herein as evidence.
10.	Regarding Claim 8, Tennant and Kosai disclose the simultaneous dual-band image sensor of claim 7 further comprising:
the first contact having a first bias voltage (The limitations “having a first bias voltage” is intended use language; further, see Tennant Figs. 1-2 and 5 and Column 4 lines 12-21 and Column 3 lines 46-51 The first contact element 59 is a conductive contact which is capable of having a first bias voltage applied); and
the second contact having a second bias voltage (The limitations “having a second bias voltage” is intended use language; further, see Tennant Figs. 1-2 and 5 and Column 4 lines 12-21 and Column 3 lines 46-51 The second contact element 53 is a conductive contact which is capable of having a second bias voltage applied);
wherein the first bias voltage is opposite in polarity to the second bias voltage (The limitations “wherein the first bias voltage is opposite in polarity to the second bias voltage” is intended use language; Both the first and second contacts are of a conductive material which are capable of receiving bias voltages which can be selected during use to be opposite in polarity).
(It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.
The recitations of “having a first bias voltage”, “having a second bias voltage”, and “wherein the first bias voltage is opposite in polarity to the second bias voltage” are intended use language which do not differentiate the claimed device from the prior art device of Tennant and Kosai, who teaches the structure of the claim as described above. Particularly, each of the first and second contacts are made of conductive material to which any bias voltage can be applied respectively.
Also see evidentiary reference Keasler Fig. 3 and [0035] “Indium electrical contacts or “bumps” 30, 32”, and [0040 & 0045] “The contact 30 is connected to a negative voltage source … The contact 32 is connected to a positive voltage source” and “Thus, the mesa 22 is biased with a negative voltage … to detect electromagnetic wave energy received having a shorter wavelength … to detect electromagnetic wave energy received having a shorter wavelength … to detect electromagnetic wave energy received having a longer wavelength”;
Note, a structural combination is not being presented for Keasler, and the evidentiary reference is to show that positive and negative bias voltages are capable of being applied to indium bumps).

11.	Regarding Claim 9, Tennant and Kosai disclose the simultaneous dual-band image sensor of claim 7:
wherein the first contact and the second contact comprise a bump (see Tennant Fig. 2 elements 59 and 53 are bumps, relatively abrupt convexity or protuberance on a surface).

12.	Regarding Claim 10, Tennant and Kosai disclose the simultaneous dual-band image sensor of claim 7:
wherein the opening has a circular, rectangular (see “Illustrated Combination Fig. 1 & Fig. 2” the connected opening  is rectangular) or polygonal shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818